Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The only remaining rejection under double patenting is withdrawn in view of the Terminal Disclaimer filed on May 24, 2021. 
Claims 55, 58, 60-64, 66-70, and 72-73 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed methods of producing a plant comprising a   nucleic acid sequence which encodes an acetyl-CoA carboxylase protein that includes a valine at a position corresponding to position 2004 of the black grass reference sequence, SEQ ID NOS: 14 or 16. The closest prior art is Mankin et al (WO2011028832A2, published on March 10, 2011, with an early filing date of September 1, 2009). Mankin teaches plants and associated methods of weed control and breeding, wherein the plants comprise a mutant ACCase conferring resistance to ACCase herbicides. In reference to the black grass ACCase sequence, Mankin teaches herbicide resistance mutations at positions 1781, 1785, 1786, 1811, 1824, 1864, 1999, 2027, 2039, 2041, 2049, 2059, 2074, 2078, 2079, 2080, 2081, 2088, 2095, 2096, and 2098. However, neither Mankin nor any other prior art teaches or suggests any herbicide-resistant mutation at the position corresponding to position 2004, wherein the mutation is substitution by valine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 55, 58, 60-64, 66-70, and 72-73 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663